Citation Nr: 0804757	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which the RO reopened the appellant's 
previously denied claim of entitlement to service connection 
for hepatitis C but denied service connection for this 
disorder on the merits.  The appellant, who had active 
service from January 1968 to January 1970, appealed that 
decision to the BVA.  Thereafter, the appellant moved and his 
claims file was transferred to the RO in Roanoke, Virginia.  
The Roanoke RO issued the Statement of the Case and a 
Supplemental Statement of the Case in response to the 
appellant's July 2004 notice of disagreement; and the 
appellant then timely submitted a Substantive Appeal in 
February 2006.  The Roanoke RO then certified the appellant's 
appeal to the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in March 2003 denied 
service connection for hepatitis C.  

3.  The evidence received since the March 2003 	rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

4.  The more persuasive and credible evidence of record 
indicates that the appellant's currently diagnosed hepatitis 
C did not manifest in service and is not shown to be causally 
or etiologically related to any incident or injury in 
service.  


CONCLUSIONS OF LAW

1.  A March 2003 rating decision that denied entitlement to 
service connection for hepatitis C is a final decision. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material; and therefore the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

3.  Hepatitis C was not incurred in or aggravated during 
active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence

As a preliminary matter, the Board observes that the 
appellant's claim of entitlement to service connection for 
hepatitis C was previously considered and denied in rating 
decisions dated in March 2000 and March 2003.  The appellant 
was provided notice of those decisions but did not appeal 
them.  Therefore, those decisions represent final decisions. 
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2007).  

In May 2003, the appellant via his representative requested 
that his claim of entitlement to service connection for 
hepatitis C be reopened. See May 2003 letter ("Enclosed 
medical statement is submitted for consideration in reopening 
your March 19, 2003 rating decision . . .").  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

The evidence associated with the claims file since the March 
2003 rating decision consists of two private medical nexus 
statements from the appellant's physician, a VA medical 
opinion and a VA addendum medical opinion.  The RO determined 
that these records constituted new and material evidence. 
December 2003 rating decision.  The Board agrees with the 
RO's determination, reopens the claim and will perform a de 
novo merits adjudication of the appellant's claim based on 
all the evidence of record. See 38 C.F.R. § 3.156(c); see 
also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

B.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in August 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The August 
2003 letter informed the appellant that additional 
information or evidence was needed to support his reopened 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board observes that the 
appellant was afforded a VA examination in May 2005 in 
connection with his claim. 38 C.F.R. § 3.159(c)(4).  An 
addendum VA medical opinion was also associated with the 
claims file in October 2005. 

Lastly, the Board notes for the record that prior to the 
certification of the appellant's case, the RO notified the 
appellant of the Dingess/Hartman v. Nicholson case, to 
include an explanation of disability ratings and effective 
dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis C, 
any questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. Id.  

C.  Service connection for hepatitis C

In this case, the appellant asserts entitlement to service 
connection for hepatitis C on the basis of several incidents 
in service during which he contends he may have been exposed 
to the hepatitis C virus. See January 2007 BVA hearing 
transcript.  Specifically, the appellant reports that he 
injured his hand twice in service and that he may have been 
infected with the hepatitis C virus as a result of those 
injuries. Id., p. 3.  He reports being involved in several 
fist-fights during service in which blood was exchanged that 
he believes could have been contaminated with hepatitis C. 
Id., pgs. 3, 8-13.  In addition, the appellant reports 
getting a tattoo in service that may have been placed on him 
with hepatitis C infected needles. Id.  Lastly, the appellant 
argues that he may have been exposed to hepatitis C via air 
gun inoculations he was required to receive in service. Id.; 
September 2002 statement.  During his BVA hearing, the 
appellant denied receiving a blood transfusion post-service 
and also testified that he was never an intravenous drug 
user. Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 


Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  Therefore, for service 
connection to be granted in this case for hepatitis C, the 
evidence must show that the appellant's hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the claimed in-service injury and the appellant's 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  
See VBA letter 211B (98-110) November 30, 1998.

A  VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992 and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the hepatitis C.

Turning to the merits of the issue in this case, the Board 
observes that medical evidence of record indicates that the 
appellant has been diagnosed with hepatitis C.  This 
diagnosis constitutes a current disability for VA purposes 
and fulfills the requirements of the first element for 
service connection (evidence of a current disability).  

With regards to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board finds that the appellant's service medical records 
arguably support his claim in that they document that the 
appellant injured his hand in October 1968 and apparently 
lacerated his hand in October 1969. See service medical 
records.  While these records do not show that the appellant 
separated from service with residuals of these injuries (in 
that they reveal the appellant's upper extremities were 
normal upon discharge) and the appellant was not found to 
have any identifying body marks, scars or tattoos at that 
time (October 1969 report of medical examination), the Board 
assumes for the sake of argument that the second element of 
the service connection test has been met in light of the fact 
that the service records document that an injury did occur.  

However, in regards to the third element of the service 
connection test (medical evidence of a nexus between the 
current disability and an in-service disease or injury), the 
Board finds that the more persuasive evidence of record 
indicates that the appellant's hepatitis C is not related to 
his hand injuries noted in service or any other incident 
reported by the appellant to have occurred during service.  
In support of this finding, the Board observes that the 
appellant's post-service medical records reference several 
significant risk factors that have been associated with the 
contraction of hepatitis C. See VBA letter 211B (98-110) 
November 30, 1998.  Specifically, a May 1996 private medical 
record reports that the appellant had a hepatitis C risk 
factor of multiple tattoos and the possible contraction of 
viral hepatitis.  During a new patient evaluation performed 
when the appellant sought a second opinion in regards to his 
hepatitis C infection, the appellant was noted to have 
several risk factors for acquiring hepatitis C that included 
being involved in a motor vehicle accident that occurred 
approximately 20 years earlier when he was "multiply 
transfused," multiple tattoos and a "long-standing history 
of intravenous drug-abuse between fifteen and twenty years 
ago." January 1998 private medical records.  In an April 
1999 private medical record, the appellant was noted to have 
a social history that was positive for tattoos, a transfusion 
history and IV drug abuse in the distant past. See private 
medical records dated in April 1999.  

In terms of the appellant's risk factor involving tattoos, 
the appellant testified that he did not have any tattoos 
prior to entering service, but that he had one placed on his 
upper arm during service. January 2007 BVA hearing 
transcript, pgs. 4-5.  A review of the appellant's service 
induction clinical examination and service separation 
clinical examination both fail to note the observance of any 
tattoos or other identifying marks on the appellant's body. 
See September 1967 and October 1969 reports of medical 
examination.  In addition, the appellant's service medical 
records do not reference any such identifying marks.  
Therefore, there is no evidence other than the appellant's 
testimony that he had a tattoo placed upon his body while in 
service.  Regardless of this fact, the Board observes that 
the appellant testified a his BVA hearing that he presently 
has nine tattoos on his body, eight of which were placed upon 
him after his separation from service. January 2007 BVA 
hearing transcript, pgs. 5-6.  In regards to these tattoos, 
the appellant reported to his treating physicians that he had 
them occasionally placed upon him at non-professional tattoos 
locations. See private medical records dated in August 1999.       

In terms of the potential risk factor involving a blood 
transfusion, the appellant has argued that the assistance 
provided to him as a result of injuries sustained in a 1978 
motor vehicle accident did not rise to the level of an actual 
blood transfusion.  In this regard, the appellant testified 
that he does not remember actually having a blood transfusion 
after his 1978 accident, but that he does remember his 
medical providers giving him "a pint of something" as part 
of his medical treatment. January 2007 BVA hearing 
transcript, p. 15.  Records from the accident are not 
available. Id.  However, contrary to the appellant's 
testimony, post-service medical records contained in the 
claims file indicate the likelihood that the appellant did 
undergo an actual blood transfusion in relationship to his 
1978 accident. See private medical records dated in May 1996 
(private medical records noted that the appellant may have 
had a blood transfusion in 1978 after being in a motor 
vehicle accident)(appellant "feels it is likely he had a 
blood tx 1978 after MVA"); November 1997 private medical 
records (appellant "had blood tx 1978"); August 1999 
private medical records (appellant's treating physicians 
reported that the appellant underwent a blood transfusion in 
1978) and October 1999 private medical records (private 
medical records noted that the appellant had a prior medical 
history of a motor vehicle accident).  This indication is 
supported by the fact that the appellant's 1978 accident 
appears to have been quite severe and the appellant testified 
that he broke eight or nine ribs and his collar bone as a 
result of this vehicle crash. January 2007 BVA hearing 
transcript.    

In terms of the appellant's alleged IV drug use, the 
appellant testified that he tried an intravenous, injection-
type drug on two or three occasions sometime in the early 
1980's, but that he did not share drug needles with anyone 
else and did not inject these drugs after 1981. January 2007 
BVA hearing transcript, pgs. 7-8.  The appellant was 
diagnosed with hepatitis C in 1997. Id., pgs. 7-8, 17. 

Although the appellant's post-service medical records 
document two of the primary risk factors found to be 
associated with the spread of the hepatitis C virus (contact 
with blood through the skin via intravenous drug use or as a 
recipient of a blood transfusions prior to 1992) and 
references his numerous post-service tattoos, the appellant 
maintains that it is more likely than not that his hepatitis 
C infection resulted from an incident he had in service.  In 
support of his claim, the appellant's private physician, 
T.P., M.D., prepared two letters that have been associated 
with the claims file.  In his first letter, Dr. P. reported 
that the appellant had a diagnosis of chronic hepatitis C 
virus infection for which Dr. P. had treated him since August 
1999. See April 2003 letter from Dr. P.  Dr. P. went on to 
state that because of the long natural history of chronic 
hepatitis C virus infection, it is possible that the 
appellant may have contracted the infection while on active 
duty in the service since it can take from two to four 
decades for the chronic infection to progress to advanced 
liver disease. Id.  Dr. P. did not elaborate as to what 
specific incident or injury alleged by the appellant to have 
occurred in service resulted in his contraction of hepatitis 
C. Id.  However, in a subsequent letter, Dr. P. indicated 
that at the time of the appellant's initial evaluation for 
hepatitis C, he was noted to have evidence of advanced 
disease.  Because of the long natural history of chronic 
hepatitis C virus infection, it can take from two to four 
decades for the infection to progress to advanced liver 
disease.  As such, he opined that it is as likely as not that 
the appellant's hepatitis C may have been contracted by jet 
gun injections while in service. See June 2004 letter from 
Dr. P.  In support of Dr. P.'s second letter, the appellant 
submitted internet articles during his BVA hearing from a 
website called "HCVETs.com" (United States Military with 
Hepatitis C), a site that indicates its purpose is to provide 
assistance with awareness to hepatitis C virus exposure 
methods during military service.  The articles discussed the 
likelihood of hepatitis C being contracted from jet air gun 
inoculations.  

In light of Dr. P.'s medical opinions, the appellant was 
afforded a VA examination in May 2005 in connection with his 
claim.  The appellant reported at that time that he had no IV 
drug use, denied occupational exposure to blood but reported 
that he had numerous fist-fights in service.  He also 
reported receiving a body tattoo in service and also being 
administered injections via an air gun. May 2005 VA 
examination report, p. 1.  After performing a physical 
examination and reviewing the appellant's claims file, the 
examiner diagnosed the appellant with hepatitis C with a 
history of failed treatment.  She opined that the appellant's 
hepatitis C less likely than not had its onset in service in 
light of the fact that the appellant's contributing risk 
factors increased after his discharge from service even 
though he had a history of some possible risk factors in-
service. Id., p. 2.  The examiner also indicated that it was 
difficult to determine when the appellant's hepatitis C 
actually manifested in light of the fact that the condition 
was not evaluated until after the appellant's discharge from 
service. Id.  However, she opined that the increased risk 
factors post-service (that included the appellant's alleged 
blood transfusion, continued body tattooing and reported 
intravenous drug history) would more likely than not have 
contributed to the appellant's hepatitis C. Id.  
In an October 2005 addendum opinion, the examiner noted her 
review of Dr. P.'s April 2003 and June 2004 letters but 
indicated that her May 2005 medical opinion remained the same 
in terms of her finding that the appellant's hepatitis C was 
less likely as not caused by or a result of the appellant's 
military experiences. See October 2005 addendum opinion, p. 
2.  In doing so, the examiner cited to specific post-service 
medical records contained in the claims file in support of 
her opinion.  These records contained notations from the 
appellant's private medical providers as to the appellant's 
post-service hepatitis C risk factors, to include his post-
service motor vehicle accident, his multiple tattoos and his 
alleged intravenous drug abuse.  In affirming her prior 
medical opinion, the examiner disagreed with Dr. P.'s medical 
conclusions on the basis that he did not mention 
consideration of the appellant's post-service hepatitis C 
risk factors in formulating his opinions.

After reviewing all evidence of record and comparing the 
medical opinions set forth above, the Board finds the May 
2005 and October 2005 VA medical opinions to be more 
persuasive than the April 2003 and June 2004 opinions from 
Dr. P.  In making this finding, the Board observes that the 
VA examiner formulated her opinions after examining the 
appellant, obtaining a medical history from the appellant, 
reviewing the appellant's claims file and considering the 
medical records contained therein.  The examiner acknowledged 
all of the various hepatitis C factors set forth in the 
record on appeal (not only those alleged by the appellant but 
also those documented in the appellant's medical records) and 
opined that the risk factors that have been primarily 
associated with the contraction of hepatitis C (i.e., blood 
transfusions and IV drug use) more likely than not were 
responsible for the development of the appellant's hepatitis 
C in this case.  Although the appellant reports that he 
provided Dr. P. with an accurate and complete medical history 
prior to formulating his opinions (January 2007 BVA hearing 
transcript, p. 18), the fact of the matter is that Dr. P.'s 
letters do not reference the appellant's other hepatitis C 
risk factors, much less discuss why these risk factors were 
discounted as a cause of the appellant's hepatitis C.  The 
Board finds this omission to be particularly notable in light 
of the fact that Dr. P. appears to rely upon the premise of 
time in formulating his opinion in terms of the natural 
history of the hepatitis C virus infection and the fact that 
it can take from two to four decades for the chronic 
infection to progress to advanced liver disease.  Dr. P. 
fails to address in his letters that the more obvious risk 
factors noted to be present in the case (the appellant's 
purported IV drug use and his apparent 1978 blood 
transfusion) occurred within the applicable time-frame 
referenced by Dr. P. and therefore seem far more likely to be 
associated with the appellant's infection.  In addition, Dr. 
P. failed to discuss why he specifically felt the air gun 
inoculations administered to the appellant in service was the 
source of the appellant's hepatitis C infection in comparison 
to the other noted risk factors. See VA Fast Letter 04-13 
(June 29, 2004).  By failing to do so, Dr. P.'s opinions are 
less persuasive. 

In addition to the foregoing, the Board finds Dr. P.'s 
letters to be less persuasive than the May 2005 and October 
2005 VA medical opinions in light of the language utilized by 
Dr. P. in issuing his opinions.  Specifically, the Board 
observes that Dr. P. stated in his April 2003 letter that it 
was possible that the appellant may have contracted the 
hepatitis C infection while on active duty in the service in 
light of the long natural history of the virus.  In his June 
2004 letter, Dr. P. stated that because of the long natural 
history of chronic hepatitis C virus infection, it was as 
likely as not that the appellant's hepatitis C may have been 
contracted by jet gun injections while in service.  The Board 
finds the language used by Dr. P. to be speculative at best; 
and the law does not permit service connection based upon 
speculative or conjectural medical opinions on etiology. See 
38 C.F.R. § 3.102. See also Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  

Thus, in light of the fact that the May 2005 and October 2005 
VA medical opinions appear to be based on a more thorough 
review and consideration of the overall evidence of record, 
the Board finds these opinions to be more probative than the 
private medical opinions submitted by Dr. P.  As such, the 
Board accords the VA opinions greater probative weight and 
finds that the third element of the service connection test 
has not been met.  Absent competent evidence of a disease, 
injury, or event in service and a medical opinion 
establishing a nexus between the current disability and an 
in-service disease, injury, or event, service connection for 
hepatitis C must be denied.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hepatitis C, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991). 


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hepatitis C; 
and the appeal is granted to this extent only.

Service connection for hepatitis C	is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


